Title: Abigail Adams to Catherine Nuth Johnson, 20 August 1800
From: Adams, Abigail
To: Johnson, Catherine Nuth


				
					my dear Madam
					Quincy August 20th 1800—
				
				I have been determined for Several weeks to write to You, but one avocation after an other, has calld of my attention and prevented me. I was seizd with a voilent fever soon after my return, and confined to my bed during the absence of the President. he found me

upon his return confined to my Chamber, and unable to leave it for some time.— Since my recovery I have enjoyd better Health, and past through the Hot season beyond my expectations:
				The President returnd, tho somewhat fatigued with his journey highly gratified with his Tour, and the friendly and polite reception he met with he speaks in such flattering terms of the Federal city— that I should be tempted to accompany him this winter, if there was any certainty of my remaining there beyond the fourth of March— the same uncertainty make me feel very delicate upon saying any thing respecting the furniture which is to be purchased for the House. if I should have any voice in the buisness, I should certainly recommend the knowledge taste and experience of Mrs Johnson; before my own, or any Ladys of My acquaintance; the Ladies of the Heads of departments for reasons obvious to You; I think ought to be consulted— Mr stodart has written to mr shaw, requesting a list of the furniture, belonging to the House— this is not in our power to furnish him with here. mr Brisler my steward says mr Whelen, the Purveyor has it— The furniture which is sent, will furnish Several of the smaller Room’s. the Principle Rooms will require new. there are 5 carpets which may be made to fit 5 Rooms of 18 by 20 foot, the stairs and entry carpets having been made, only of Wilton are worn out. there are three Dozen of crimson Damask Chairs 3 settees & 12 window curtains all of which were in a good situation when I left them. the window curtains will not suit, as the Windows at Washington are so Much larger and higher— much of the old furniture, some of which was purchased by the President from Gen’ll washington, was so worn, and defaced as not to be worth the freight the Gentlemen however thought best to Send it— If My opinion may be taken it is, to take time for furnishing the House; and to send abroad for such furniture as cannot be procured Here. as there will not be any Lady there the ensueing winter; the furniture which is there, will Suffice for the present; with the addition of Some new carpets, window curtains and looking glasses. if it Should be my lot, to go to the House, I would then mention the propriety of a Superior Sett of Tea, & table china; and an additional quantity of table and Bed Linnen will be wanted. it will be thought proper also to furnish one Bed Chamber elegantly— as you will probably see some of the Gentlemen, You will be kind enough to Mention to them what I have hinted to You.— there is an other subject upon which I Must trouble You, I Mean help. My steward requests me to

apply to you to find Some trusty woman of middle age, for a Housekeeper, who can assist him in the oversight of the House & Domesticks. Blacks May be had I presume for the Subordinate stations, and possibly as cook’s. My cook who served me in Philadelphia did not incline to go to Washington— my stewards Wife has been sick previous to her return, & ever since, she is threatned with a decline, and would not be fit to undertake the Charge of a Family— I cannot Make any arrangements, to extend beyond the fourth of March which throws Many obsticals in My Way. Brisler will be at Washington in Sep’br & the President early in October—
				And now My Dear Madam in reply to Your inquiries respecting our Children, Mr Adams has not yet written for to be recall’d, tho I daily expect such Letters from him. I have just written to him upon the subject, and have advised him to the Measure, from a thorough conviction that it will be best for him; it is My opinion that he Might render more essential service to his Country at home, than he can abroad, but if his Country should not see fit to avail itself of his tallents, it is high time for him to think, of making some steady and permanant establishment for himself. the longer this is deffered, the more difficult and urksome it will be to him, the more mortifying, to find himself forgotton and neglected— Our Countrymen are very apt to suspect, and not without reason that a Man cannot be long absent, from the place of his nativity, without contracting foreign Manners, tastes and habits, which are ill calculated to assimilate with theirs, and the first inquiry, upon his return is—is he altered? beside a foreign Embassy, is but an honorable banishment, and unless upon a special occasion, or any important Service, it is held up as an useless expence, an envidious station, by one part of Society, and a Mere out of Sight lucrative post by others.— I am therefore for calling him Home and that immediatly. here he cannot be hidden, for his light will shine before men— I will not temporize to you for speaking thus proudly of him; if I have pride, I have also Humiliation— would to God it arose not from a Source, “sharper than a serpents Tooth” an other reason for wishing the return of this Dear and valuable Son, is that my Declining years and those of his Father may be sweetned by his company & conversation I feel that retirement, and domestic pleasures, are those only which I expect to receive pleasure from. My other children are scatterd, and settled from their native state, he only can I expect to become a resident in it— an other argument for his return, is Mrs Adams’s ill

Health. I despair of its becomeing firmer, unless a Voyage & change of climate Should make it so— the accident alluded to by You, was a Singular one. Mrs Adams was at one of the assemblies of some of the Royall Family, and happend to stand next to the Lady of the Spanish Minister, who having a very long train, in Dancing caught her foot in it, fell and broke her Leg Mrs Adams over exerted herself to assist her, and was so shocked by the accident, that she fainted, and was carried home, when the a misfortune Similar to those She had formerly experienced took place, and again brought her Life into Jeapordy. She cannot get the better of these repeated shocks Some way must be found to strengthen her constitution. I received a Letter last week of May 25 mr Adams writes, that She had been Sick of an influenzy but was recovering, that she had not for Several Months heard from her Friends which gave her some uneasiness— Mr Paleske was arrived in England the Prussian consul by whom I sent Letters from You. she must have received them Soon after—
				You will be so good, as to let mrs Cranch know that her Friends in Quincy are all well. Mrs Norten we hope is upon the recovery from a very Dangerous illness— Mrs Dexter will go on to Washington in october. You will I think be much pleased with her, and find her a very valuable acquisition to Your society—
				I Say nothing about politicks— I have lived to witness changes, Such as I could never have imagined, and having Seen them, I have good reason to believe—that they May change again but for the honour of humane nature— I could wish they had not taken place— Brittania & Gallia, are the two Rivals which have severed very Friends— one Party is Making Love to one, and an other Party to an other—and they are ready to sacrifice some of their friends, and their chief into the Bargain because he insists upon it, that he will not quarrel with either, if they are willing to be Friends— but say they, if you accept the profferd hand of one, the other will certainly pick your Eyes out— besides if you will not quarrel, you shall not rule us— we will bring in a Military Man, but you are so intollerably heavey, that we fear we shall not be able to shove you off by all our Devices of coalitions &c; and then we cannot come forward so openly, as we wish to— certain long public Services of at very important crisises, and in very Dangerous times, stand in our way curse upon the old heads, who will not forget them; the Man is super annuated now— our ambition is to ride over him— are not dogs more gratefull than Man?
			 